ORDER

PER CURIAM.
Mark Konradt appeals the Labor & Industrial Relations Commission award denying him benefits because he failed to prove that a back injury he sustained was clearly work-related. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and we have *201considered the points made during oral argument. We find no error of law and the order of the Commission is supported by substantial evidence. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, furnished the parties with a memorandum setting forth the facts and reasons for this order. The award is affirmed pursuant to Rule 84.16(b).